Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of species I (claim 3) in the reply filed on 10/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
3.        The drawings are objected to because:
In FIGs 1-6, boxes or simple shapes are labeled only with reference numbers, without descriptive legends. The Examiner directs the applicant to 37 C.F.R. 1.84(n) and 1.84(o) which state, “Graphical drawing symbols may be used for conventional elements when appropriate” while “[o]ther symbols which are not universally recognized may be used, subject to approval by the Office” and that “[s]uitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing”.  Since the boxes or simple shapes in FIGs 1-6 are not universally recognized for the elements they represent, the Examiner may require descriptive legends for better understanding of the drawings.  See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
4.	Claims 1-3 and 6-12 are objected to because of the following informalities:  
In claim 1, line 2, “the building’s water connections” should be --building’s water connections-- to avoid the issue of lack of antecedent basis.
In claim 1, line 7, “the water distribution device” should be --the water distribution system-- to avoid the issue of lack of antecedent basis. 
In claim 1, line 8, there should be an --and-- in the end of the line to correct a grammatical error.
In claim 1, line 10, there should be an --.-- (period) in the end of the line to correct a grammatical error.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


5.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 8, it recites “users of the building’s water connections” in lines 2-3, and “until after a confirmation from the user was received” in lines 3-4. There is no antecedent basis for “the user” (singular). For examination purpose, “until after a confirmation from the user was received” in lines 3-4 is assumed to be --until after a confirmation from each of the users was received--.

6.	Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Regarding claim 10, it recites “means that are suitable for performing the steps of a method according to claim 1” in lines 2-3. The term “suitable for” is interpreted to include the meaning of “capable of.” Therefore, the claim does not require the method of claim 1. As a result, it fails to further limit the subject matter of the claim upon which it depends, or fails to include all the limitations of the claim upon which it depends.

	Regarding claim 12, it recites “means that are suitable for performing the steps of the method according to claim 1 to execute the steps of the method according to claim 1” in lines 4-5. Similar to claim 10 above, it fails to further limit the subject matter of the claim upon which it depends, or fails to include all the limitations of the claim upon which it depends.

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-3, 6, 8, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations “c) comparing the water condition parameters with one another; d) detecting at least one fault (5) with respect to at least one of the water channels (3) based on the comparison according to step c).” These limitations are about mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “A method for monitoring a water supply network (1) with a water distribution system (2), water channels (3) and the building's water connections (4), comprising at least the following steps: a) capturing at least one local water condition parameter in areas of a plurality of the building's water connections (4); b) capturing at least one central water condition parameter in at least one area of a water channel (3) or the water distribution device (2).” However, the water supply network is recited in the preamble as a subject for the abstract idea. The capturing steps are insignificant extra-solution activities to collect the data for the abstract idea. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As indicated in Prong Two above, the water supply network is recited in the preamble as a subject for the abstract idea. The capturing steps are insignificant extra-solution activities to collect the data for the abstract idea. The claim, viewed as a whole, is directed to a judicial exception without significantly more. 

Dependent claims 2, 3, 6, and 8 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.
	Note that claims 2 and 3 merely limit the types of data or conditions in which the data are captured. The additional limitations in claim 8 are about organizing human activities (also an abstract idea). 

	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “computer program” per se is not one of the statutory subject matter. See MPEP 2106.03.I.

8.	On the hand, claims 9-11 are eligible because they are directed to a specific water supply network or a specific fault detection system, which are not merely conventional computer components. Claim 7 is eligible because automatically closing a valve based on the result of the “abstract idea” is a practical application of the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



9.	Claims 1-3, 6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEPPA (WO 2019220013 A1).

	Regarding claim 1, SEPPA teaches a method for monitoring a water supply network (1) (i.e., “a distribution network 100… water”; see [0015]) with a water distribution system (2) (i.e., “supply 102”), water channels (3) (i.e., “means 101 for carrying electric current or fluid from the supply 102”) and the building's water connections (4) (i.e., “the distribution network at one or more outputs 104, 105, 106, 107 of the distribution network”; see [0016] and FIG. 1), comprising at least the following steps:
	a) capturing at least one local water condition parameter in areas of a plurality of the building's water connections (4) (i.e., “The output flow and pressure may be measured by one or more measurement instruments 108 connected to the distribution network to a location at outputs”; see [0024]);
	b) capturing at least one central water condition parameter in at least one area of a water channel (3) or the water distribution device (2) (i.e., “The input flow and pressure may be measured by one or more measurement instruments 103 connected to the distribution network to a location at the input of the distribution network or substantially at input of the distribution network or at least very close to the input of the distribution network”; see [0024]);
	c) comparing the water condition parameters with one another (i.e., “comparing, by the processor, the input flow to the output flow”; see [0036]);
	d) detecting at least one fault (5) with respect to at least one of the water channels (3) based on the comparison according to step c) (i.e., “if a result of the comparison indicates a hidden fault”; see [0036]; “locations of hidden faults may be determined downstream of the input… locations of hidden faults may be determined upstream of the outputs”; see [0024]; “determining, by the processor, a location of the hidden fault in the proposed location corresponding to the further pressure distribution having the smallest difference to the reference pressure distribution”; see [0040]).

	Regarding claim 2, SEPPA further teaches:
wherein the water condition parameter is at least one of the following groups: pressure, flow, temperature, water quality, vibration (i.e., “input flow, output flow and pressure of the flow”; see [0023]).

	Regarding claim 3, 	SEPPA further teaches:
wherein, during at least step a) or b), water flows through at least one of the building's water connections (4) (i.e., “flow and pressure in any given measurement location may vary based on usage of the distribution network by end users”; see [0057]).
	
	Regarding claim 6, 	SEPPA further teaches:
wherein the water condition parameters captured over several steps a) and b) are taken into account in step d) (i.e., “the determining the location of the hidden fault may comprise receiving measurements of pressure, input flow and output flow for a time period, where flow and pressure in any given measurement location may vary based on usage of the distribution network by end users”; see [0057]).
	
	Regarding claim 9, SEPPA further teaches:
a water supply network (1) (i.e., “a distribution network 100… water”; see [0015]) with a water distribution device (2) ) (i.e., “supply 102”), water channels (3) i.e., “means 101 for carrying electric current or fluid from the supply 102”) and building water connections (4) (i.e., “the distribution network at one or more outputs 104, 105, 106, 107 of the distribution network”; see [0016] and FIG. 1) as well as a fault detection system (7) (i.e., “a system 200”; see [0028]), set up for performing a method according to claim 1 (see rejection of claim 1 above ).

	Regarding claim 10, SEPPA further teaches:
a fault detection system (7) (i.e., “a system 200”) comprising a plurality of sensors (8) (i.e., “measurement instruments 203”) for capturing at least one water condition parameter and means that are suitable for performing the steps of a method according to claim 1 (i.e., “one or more processors 204” ; see [0028]) and FIG. 2; see also rejection of claim 1 above).
	Note that “suitable for” is interpreted as “capable of”, or equivalents. The limitation “means that are suitable for performing the steps of a method according to claim 1” is given its broadest reasonable interpretation in light of the specification, without invoking 35 USC 112(f), because “suitable for suitable for performing the steps of a method according to claim 1” is not a “function” under “means plus function” analysis. Rather, it merely indicates a capability.

	Regarding claim 11, SEPPA further teaches:
wherein, furthermore, at least one radio unit (9) is provided and set up for communication with at least one sensor (8), one closing valve (6), one water connection of the building (4) or one mobile device (10) for data transfer (i.e., “a user communications equipment 208, for example a smart phone, a handheld communications device, a handheld computing device or a computing device may be connected to the processor via the further communications interfaces 206”; see [0030]).

	Regarding claim 12, SEPPA further teaches:
a computer program comprising commands (i.e., “at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor and communications interface, cause the system at least to perform…”; see [0008]) that cause a fault detection system (7) (i.e., “system 200”) comprising a plurality of sensors (8) (i.e., “measurement instruments 203.”) for capturing at least one water condition parameter and means that are suitable for performing the steps of the method according to claim 1 to execute the steps of the method according to claim 1 (i.e., “one or more processors 204”; see [0028] and rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SEPPA in view of Kurisu et al. (US 5708195 A; hereinafter “Kurisu”).

	Regarding claim 7, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	SEPPA does not explicitly disclose:
wherein at least one closing valve (6) is automatically closed depending on the result of step d).
	But Kurisu teaches:
automatically closing a valve upon detection of a water leak (see col. 5, lines 56-65).
	It would have been obvious to one of ordinary skill in the art at the time the leak detection with valves, such that at least one closing valve (6) is automatically closed depending on the result of step d), as claimed. The motivation would be to help conserve water and reduce damages caused by water leak.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SEPPA in view of Carlin et al. (US 20130275263 A1; hereinafter “Carlin”).

	Regarding claim 8, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	SEPPA does not explicitly disclose:
wherein, prior to step a), an authorization request is sent to users of the building's water connections (4) and the subsequent steps of the method are not performed until after a confirmation from the user was received.
	But Carlin teaches:
obtaining a user’s authorization for a utility company to access user’s utility usage (see [0087]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify SEPPA in view of Carlin, to obtaining a user’s authorization for accessing the utility usage information, such that prior to step a), an authorization request is sent to users of the building's water connections (4) and the subsequent steps of the method are not performed until after a confirmation from the user was received, as claimed. The motivation would be to obtain proper permissions in order to acquire the measurements from the measurement instruments controlled by the building users.

Prior Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	OBRIST (US 20220065729 A1) teaches a method for detecting a leak in a line system having a distribution line where the first end can be closed by a first valve and at the second end of which at least one consumer is arranged, a pressure sensor by means of which the pressure in the distribution line can be ascertained, and at least one second valve wherein at least one second valve is arranged between the pressure sensor and at least one of the consumers.
	ZHANG et al. (CN 109237316 A) teaches a secondary water supply management system with DMA leakage management, involving using monitored water pressure values to evaluate DMA small area leakage.
	ZHAO et al. (CN 109210388 A) teaches a water supply intelligent management technology, involving determining leakage location based on water flow and pressure differences between nodes.
	PAN (CN 108843976 A) teaches a monitoring system of water supply pipe network based on narrowband Internet of things of the water supply pipe network monitoring system.
	JIN (CN 108506740 A) teaches a liquid pipeline leakage region determining method and system based on flow rate, involving calculating a difference between average upstream volume and average downstream volume and comparing the difference with a threshold to detect a leak.
	ZHOU et al. (CN 108194838 A) teaches a partition-based leakage calculation method.
	WANG et al. (CN 105605430 A) teaches a city water supply pipe net leakage online monitoring method.
	Peleg et al. (US 20110215945 A1) teaches a method for monitoring a water utility network, involving receiving meter data representing parameters measured by the meters, such as flow, pressure, chlorine level, pH and turbidity of the water being distributed through the pipes; and using statistical techniques to identify water network events including leakage events and other events regarding quantity and quality of water flowing through the pipes and operation of the water network.
	Knecht et al. (US 20090007968 A1) teaches a pipe network, with a hierarchical structure, for supplying water or gas and/or removing industrial water where the flowmeters provided in the individual pipes are standalone units that are connected to a master flowmeter in a master-slave network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857